IN THE COURT OF APPEALS OF IOWA

                                     No. 15-1754
                                 Filed March 9, 2016


IN THE INTEREST OF R.T. Jr.,
Minor Child,

R.T., Father,
Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Linn County, Susan Flaherty,

Associate Juvenile Judge.




          A father appeals the termination of his parental rights. AFFIRMED.




          Michael M. Lindeman of Lindeman Law, Cedar Rapids, for appellant

father.

          Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

          Julie G. Trachta of Linn County Advocate. Inc., Cedar Rapids, attorney

and guardian ad litem for minor child.




          Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                              2


DOYLE, Judge.

         A father appeals the termination of his parental rights to his child, R.T. Jr. 1

He claims the State failed to prove the statutory grounds for termination, that he

should be granted additional time to work toward reunification, and that

termination is not in the child’s best interests because the bond between father

and child is strong. We affirm the juvenile court’s order.

         We review termination-of-parental-rights proceedings de novo. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated here. See In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned ruling terminating the father’s parental

rights, and we adopt the findings of fact and conclusions of law in the juvenile

court’s order as our own.

         The juvenile court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2013).           To terminate the father’s parental rights

pursuant to section 232.116(1)(h), the State must prove: (1) the child is three

years of age or younger; (2) the child has been adjudicated a child in need of

assistance (CINA); (3) the child has been removed from the physical custody of

the child’s parents for at least six of the last twelve months, or for the last six

consecutive months; and (4) there is clear and convincing evidence that at the

present time the child cannot be returned to the custody the child’s parents as

provided in section 232.102. The first three elements are not in dispute here.

Rather, the father’s claim on appeal implicates the fourth element.

1
    The child’s mother’s parental rights were also terminated, and she does not appeal.
                                          3


       In regard to whether the child could be returned to the father’s custody,

the juvenile court found:

               [The child] is now two years old and has been in foster family
       care the majority of his life. His parents continue on the roller
       coaster that is created by addiction and untreated mental health
       issues . . . .
               [The father] has continued to maintain regular contact with
       [the child] and regularly attends his visits. Unfortunately, he has not
       been able to stabilize his life so that he could safely resume care of
       his child. [The father] has had multiple positive drug tests, although
       he has continued to deny using the substances he has tested
       positive for.        He has acknowledged intermittent use of
       hydrocodone, sometimes by prescription, but he does not
       acknowledge that his use of prescription narcotic medication is an
       issue even with his history of substance abuse. [The father] has
       incurred criminal charges related to substance abuse, including the
       most recent charge of public intoxication on July 3, 2015. [The
       father] reluctantly agreed to return to a substance abuse treatment
       program in February of 2015. He attended three sessions and then
       refused to return after being confronted with a positive drug test for
       marijuana. [The father] testified that just prior to the first hearing on
       this petition, he scheduled an appointment with a different
       treatment agency, though he has not yet re-engaged in any
       treatment. [The father’s] testimony regarding his substance abuse
       history, his episodes of use since [the child’s] removal, and his
       need for ongoing treatment showed either a tremendous lack of
       insight or [a complete lack of] honesty.
               [The father’s] housing continues to be through the PUSH
       program.       His employment is intermittent and he has not
       demonstrated the ability to maintain a home without support from
       this time-limited community housing program. [The father] has
       continued to associate with individuals known to have substance
       abuse issues . . . .
               The Department of Human Services [(DHS)] has offered
       services and assistance to the family throughout the course of the
       [CINA] proceedings. The offered services have included parenting
       education, family team meetings, mental health services, substance
       abuse evaluations, substance abuse treatment, drug testing and
       supervised visitation. Additionally, the parents receive services
       through the Department of Corrections and housing assistance
       through the PUSH program. No sustained progress has been
       made in addressing the issues which led to the child’s removal.
       The parents have been given more than ample time to address
       their adult issues and demonstrate that they could provide a safe,
       stable, drug free home for [the child], and neither parent has been
                                         4


       able to do so. [The child] could not be returned to the care of a
       parent at this time or any time in the reasonably-near future without
       continuing to be a child in need of supervision and requiring the
       oversight of the court and the [DHS] to assure his safety. He would
       continue to be at imminent risk of harm to his health, safety, and
       welfare if in the care of either his mother or father due to drug use,
       untreated mental health issues, criminal activity, unsafe associates
       and lack of safe, stable, drug free housing. Nothing in the evidence
       indicates that this is likely to change in the foreseeable future.

Having reviewed the record de novo, we agree. The State proved by clear and

convincing   evidence    that   grounds for termination      exist   under   section

232.116(1)(h).

       On appeal, the father also argues “[a]n additional period of rehabilitation

should be granted to allow [him] to prove he is capable of caring for [the child].”

He asserts a few more months would give him more time to prove he can provide

for the child and keep him safe, and the child would suffer no ill effects. As we

have stated numerous times, children are not equipped with pause buttons. “The

crucial days of childhood cannot be suspended while parents experiment with

ways to face up to their own problems.” In re A.C., 415 N.W.2d 609, 613 (Iowa

1987). While the law requires a “full measure of patience with troubled parents

who attempt to remedy a lack of parenting skills,” this patience has been built into

the statutory scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa

2000). Our supreme court has explained that “the legislature, in cases meeting

the conditions of [the Iowa Code], has made a categorical determination that the

needs of a child are promoted by termination of parental rights.” In re M.W., 458
N.W.2d 847,   850    (Iowa   1990)   (discussing   then   Iowa    Code    section

232.116(1)(e)). Consequently, “[t]ime is a critical element,” and parents simply

“cannot wait until the eve of termination, after the statutory time periods for
                                          5

reunification have expired, to begin to express an interest in parenting.” C.B.,
611 N.W.2d at 495. At some point, as is the case here, the rights and needs of

the child must rise above the rights and needs of the parent. See In re C.S., 776
N.W.2d 297, 300 (Iowa Ct. App. 2009). The public policy of the state having

been legislatively set, we are obligated to heed the statutory time periods for

reunification. As pointed out by the juvenile court, the father has been given

more than ample time to address his adult issues and demonstrate that he could

provide a safe, stable, drug free home for the child, and he was not able to do so.

We agree with the court’s conclusion that “[n]othing in the evidence indicates that

this is likely to change in the foreseeable future.” Any additional time in limbo

would not be in the child’s best interests.

       The father also argues that termination is not in the best interests of the

child due to the bond between the child and the father.         While the record

discloses a bond between the child and the father, the record indicates

termination is in the child’s best interests. The child has been removed from

parental custody for a significant portion of his young life. He has done well

developmentally and physically in his foster home and is “a happy, healthy,

active toddler.” He is bonded to his foster parents. The child is in need of

permanency and security that adoption can provide him.

       As an aside on appeal, the father claims the DHS should have given him

more visits with less supervision. There is nothing in the record to suggest the

father requested additional visitation or modification of the existing visitation

schedule. He has not preserved this claim for review. See In re A.A.G., 708
N.W.2d 85, 91 (Iowa Ct. App. 2005).
                                        6


       Accordingly, we affirm the juvenile court’s order terminating the father’s

parental rights.

       AFFIRMED.